Citation Nr: 1103046	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of severance of service connection for 
peripheral neuropathy of the left lower extremity, claimed as 
secondary to service-connected diabetes mellitus, type II.

2.  The propriety of severance of service connection for 
peripheral neuropathy of the right lower extremity, claimed as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a left foot condition 
other than peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the RO in April 2009.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.

At the April 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

This claim was previously remanded by the Board in June 2009 for 
further procedural and evidentiary development.  Such development 
has been completed as instructed by the Board, and the Veteran's 
claim has been returned to the Board for appellate proceedings.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Nonetheless, as will be 
discussed below, the Veteran's claims are granted in full, and 
thus, any deficiency relating to the Board's June 2009 remand 
instructions is moot.  

The Board notes that the Board remanded the Veteran's claim of 
entitlement to service connection for a bilateral foot condition 
other than peripheral neuropathy.  Due to the evidentiary state 
of this claim and the requested development had been completed, 
the VA Appeals Management Center (AMC) bifurcated this claim; 
granting service connection for a right foot condition in a 
September 2010 rating decision and denying service connection for 
a left foot condition in a September 2010 supplemental statement 
of the case (SSOC).  While the Veteran's left foot condition 
claim has been returned to the Board, the right foot condition 
claim  has been granted, and the Veteran's appeal as to that 
issue has become moot.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that matter 
has been resolved and is not in appellate status.


FINDINGS OF FACT

1.  Evidence clearly and unmistakably establishing that the 
Veteran did not have peripheral neuropathy of the lower left 
extremity related to his service-connected diabetes mellitus, 
type II, was not of record at the time of the February 2007 
rating decision severing service connection for the disability.

2.  Evidence clearly and unmistakably establishing that the 
Veteran did not have peripheral neuropathy of the lower right 
extremity related to his service-connected diabetes mellitus, 
type II, was not of record at the time of the February 2007 
rating decision severing service connection for the disability.

3.  The competent and other medical evidence of record reflects 
that the Veteran has plantar fasciitis and tarsal tunnel syndrome 
of the left foot which is related to his service.  


CONCLUSIONS OF LAW

1.  The requirements for severing service connection for 
peripheral neuropathy of the lower left extremity related to his 
service-connected diabetes mellitus, type II, were not met at the 
time of the February 2007 rating decision severing service 
connection for that disability.  38 C.F.R. § 3.105(d) (2010).

2.  The requirements for severing service connection peripheral 
neuropathy of the lower right extremity related to his service-
connected diabetes mellitus, type II, were not met at the time of 
the February 2007 rating decision severing service connection for 
that disability.  38 C.F.R. § 3.105(d) (2010).

3.  A left foot condition other than peripheral neuropathy was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Inasmuch, however, as the propriety of the 
severance of the Veteran's service-connected peripheral 
neuropathy awards involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The Veteran will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).

In this case, the Veteran was provided the appropriate due 
process by a December 2006 notification letter of the rating 
decision that proposed to sever the Veteran's service-connected 
peripheral neuropathy awards, and the February 2007 rating 
decision provided a clear explanation concerning the reasons for 
proposed severance.  As such, no prejudice exists in adjudicating 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Concerning the Veteran's claim of entitlement to service 
connection for a left foot condition, that claim has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA on that claim is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Severance of Service Connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957 (2010), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous, with the burden of proof being upon the Government.  
38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (Court) 
has analyzed the evidentiary standard for clear and unmistakable 
error (CUE) in several opinions.  Most of these opinions address 
the appeals of claimants seeking a finding of CUE in a past 
denial of benefits, but the Court has held that the standard for 
CUE is equally applicable to VA for claims involving the 
severance of service connection based on CUE.  Once service 
connection has been granted, it may be withdrawn only after VA 
complies with specific procedures and if the Secretary meets his 
high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Although the same standards for determining whether there was CUE 
in a final decision apply when determining whether, for the 
purpose of severing service connection, there was CUE in a 
decision granting service connection, 38 C.F.R. § 3.105(d) does 
not limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  In fact, in 
specifically stating that, "[a] change in diagnosis may be 
accepted as a basis for severance," 38 C.F.R. § 3.105(d) clearly 
contemplates the consideration of evidence acquired after the 
granting of service connection.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1998).

Discussion

In an April 2005 rating decision, the RO granted secondary 
service connection for bilateral peripheral neuropathy of the 
lower extremities, citing the February 2005 VA examination report 
which indicated that the burning and tingling sensations in the 
Veteran's toes and feet was consistent with paresthesias related 
to diabetes mellitus.  The examination report noted that there 
was diminished monofilament line perception on the plantar 
surfaces of the balls of both feet.  This report also noted that 
the Veteran would be scheduled for nerve conduction studies to be 
performed at a later date.  See the February 2005 VA examination 
report.  

A March 2005 addendum to the February 2005 VA examination report, 
which was associated with the claims folder prior to the April 
2005 rating decision, reflected that these electrophysiological 
studies of the right lower extremities were consistent with 
bilateral carpal tunnel syndrome, right more than left.  It was 
indicated that the diagnosis should be modified to include 
bilateral carpal tunnel syndrome and to delete diabetic 
peripheral neuropathy.  The RO provided the Veteran a VA 
examination of his peripheral nerves in November 2006, the report 
of which reflects that an electromyogram (EMG) study of the lower 
extremities were within normal limits and showed no evidence of a 
"large fiber" neuropathy.  Additionally, it was indicated that 
the Veteran's heel pains "may be" due to a heel-spur or plantar 
fasciitis.  See a November 2006 VA examination report.  

In December 2006, the RO proposed to sever service connection for 
these disabilities.  After complying with the applicable 
procedural safeguards, the RO severed service connection in the 
February 2007 rating decision on appeal, citing the March 2005 
addendum to the March 2005 VA examination report and the report 
of the November 2006 VA examination.  

After receiving the December 2006 proposal to sever service 
connection, the Veteran submitted medical records concerning his 
peripheral neuropathy of the bilateral lower extremities.  A 
December 2006 record from the Ankle & Foot Clinic (A.F.C.) 
reflected that the Veteran complained of bilateral heel pain and 
burning and tingling of the bottom of his feet.  He had a 
positive Tinel sign bilaterally and some mild pain with 
percussion and post percussion tingling bilaterally.  The 
assessment was bilateral plantar fasciitis and peripheral 
neuropathy with overlying tarsal tunnel syndrome.  A February 
2007 record from A.F.C. indicated that peripheral neuropathy and 
bilateral tarsal tunnel syndrome were found to be consistent with 
the bilateral sensory abnormality found after further testing of 
the dorsal, superficial peroneal and deep peroneal nerves.  These 
nerves showed elevated thresholds on two-point discrimination 
testing.  A February 2008 record from U.N.M.C. also noted that 
the Veteran had DM-II complicated by neuropathy of his feet with 
superimposed tarsal tunnel syndrome.  

In April 2009, the Veteran was afforded a hearing regarding the 
proposed severance of service connection awards.  During the 
hearing, the Veteran testified that about the longstanding 
neurological symptomatology associated with his peripheral 
neuropathy of the bilateral lower extremities.  See the VA 
hearing transcript at pages 2 - 4 and 12 - 13.  

As noted above, the Board remanded these claims in June 2009, in 
part, so that the Veteran may be provided appropriate VA 
examinations to determine the nature of his claimed peripheral 
neuropathy of the bilateral lower extremities.  The report of the 
resulting November 2009 VA examination reflects that the Veteran 
has been diagnosed with peripheral neuropathy of the bilateral 
lower extremities.  Crucially, the VA examiner noted that, while 
prior neurodiagnostic testing was negative, "we now know very 
well that many times, small fiber neuropathy is not present on 
neurodiagnostic tests."  See the November 2009 VA examination 
report.  

In determining that severance of service connection for 
peripheral neuropathy of the bilateral lower extremities was 
warranted, the originating agency relied on the March 2005 
addendum to the February 2005 VA examination and the November 
2006 VA examination report, which reflected that peripheral 
neuropathy of the bilateral lower extremities was not for 
diagnosis in the Veteran's case.  However, the originating agency 
did not take into consideration the medical evidence of record 
reflecting that the Veteran did suffer from neurological 
symptomatology of the bilateral lower extremities.  While this 
evidence was tenuous as to whether a diagnosis of peripheral 
neuropathy was appropriate, the November 2009 VA examiner's 
opinion clearly shows that such symptomatology was, indeed, 
indicative of the alleged disabilities.  

The evidence as a whole does not clearly and unmistakably 
establish that the Veteran's peripheral neuropathy of the 
bilateral lower extremities was not present or is unrelated to 
his service-connected diabetes mellitus, type II.  Therefore, the 
Veteran is entitled to restoration of service connection for his 
peripheral neuropathy of the bilateral lower extremities related 
to the service-connected diabetes mellitus, type II.

Service Connection - Left foot (other than peripheral neuropathy)

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Discussion

In this case, it is undisputed that the Veteran has been 
diagnosed with plantar fasciitis, tarsal tunnel syndrome and mild 
metatarsophalangeal degenerative joint disease of the great toe 
of the left foot.  See e.g., records from A.F.C. dated in mm12 
2006, February 2007, February 2008 as well as the November 2009 
VA examination report.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records fail to reflect treatment for or complaints or 
diagnoses of a left foot condition other than peripheral 
neuropathy of the left foot during the Veteran's service.  
However, the Veteran has alleged that his feet were initially 
injured during marching and training during his service.  This 
was noted by the November 2009 VA examiner.  As noted above, the 
Veteran is certainly competent to report symptomatology that he 
has experienced.  See Layno, supra; see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board certainly 
has no reason to disbelieve the Veteran's assertions concerning 
this matter.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Accordingly, Hickson element (2) is also satisfied as to 
this issue.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the only medical nexus opinion of record is 
favorable to the Veteran's claim.  After a review of the 
Veteran's complete VA claims file and a thorough physical 
examination of the Veteran, the November 2009 VA examiner opined 
that the rigors of the Veteran's military training, to include 
marching, caused his current tarsal tunnel syndrome and plantar 
fasciitis of the left foot.  See the November 2009 VA examination 
report.  Hickson element (3) has been demonstrated.  

Therefore, the Veteran's claim for service connection is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra.


(CONTINUED ON NEXT PAGE)


ORDER

Severance of entitlement to service connection for peripheral 
neuropathy of the left lower extremity was not proper, and 
restoration of the benefit is granted.

Severance of entitlement to service connection for peripheral 
neuropathy of the right lower extremity was not proper, and 
restoration of the benefit is granted.

Entitlement to service connection for a left foot condition other 
than peripheral neuropathy is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


